
	

114 HR 871 IH: Formerly Incarcerated Voter Registration Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 871
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Jeffries (for himself and Ms. Meng) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to direct the Bureau of Prisons to provide certain voting
			 information to Federal prisoners upon their release from prison.
	
	
 1.Short titleThis Act may be cited as the Formerly Incarcerated Voter Registration Act of 2015. 2.Provision of voting information to Federal prisonersSection 4042(a)(E) of title 18, United States Code, is amended by adding at the end the following:
			
 (viii)The laws and regulations governing the right of an individual convicted of a felony who has been released from prison to vote in each State, and, for the State in which the prisoner will reside upon release, any voter registration or application forms that the prisoner will need to complete in order to vote. For purposes of this clause, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands..
		
